Citation Nr: 0713322	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a head injury sustained in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and April 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's applications to reopen a previously 
denied claim for service connection for a nervous condition 
and for residuals of a head injury, and denied his claim for 
service connection for schizophrenia on the merits.  In May 
2006, the veteran testified before the Board at a hearing 
that was held at the RO.  In August 2006, the Board reopened 
the veteran's claim and remanded the claim for additional 
development.


FINDING OF FACT

The veteran's psychiatric disorder (schizophrenia) first 
manifested in service and is related to or the proximate 
result of a head injury sustained in service.


CONCLUSION OF LAW

A psychiatric disorder (schizophrenia) was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran contends that his current psychiatric disorder 
(schizophrenia) originated as a result of a head injury 
sustained in service.  The veteran testified that he was hit 
with a heavy wrench on the right side of his head, and since 
that time, has had difficulty with nose bleeds, headaches, 
seizures, and psychiatric problems.  He has been service-
connected for seizures secondary to this head injury.  His 
service medical records show that in January 1970 he received 
five sutures to his right eyebrow and was treated for a nose 
bleed after being involved in an altercation.  His service 
medical records also contain an October 1969 diagnosis of a 
personality disorder.  It was determined that he would not be 
able to adjust to military life, and he was discharged from 
service in May 1970.

The veteran has a lengthy post-service history of substance 
abuse and psychiatric problems, for which he has received 
treatment on an erratic basis, beginning with a provisional 
diagnosis of chronic undifferentiated schizophrenia in 
January 1971, within one year of his separation from service.  
At that time, the veteran was hospitalized for psychiatric 
treatment for a period of approximately four months.  At the 
time of his discharge, his diagnosis had been changed to 
immature personality.

Subsequent clinical records show that the veteran was 
diagnosed with chronic undifferentiated schizophrenia at 
least as early as July 1998.  He has continued to receive 
treatment for schizophrenia on an intermittent basis since 
that time.

The veteran underwent VA examination on two occasions in 
October 2006, once with a psychologist, and once with a 
neurologist.  Psychological examination resulted in a 
diagnosis of chronic schizophrenia.  In addressing whether 
the veteran's schizophrenia was related to or caused by an 
in-service head injury, the examiner determined that there 
was no objective evidence linking the current diagnosis to 
the head injury sustained in service.  In rendering this 
opinion, the examiner considered the fact that the veteran's 
1971 diagnosis was changed from schizophrenia to immature 
personality, on account of a lack of active psychosis, to be 
significant.  In contrast, on neurological examination, the 
examiner found that it was as likely as not that the 
veteran's current psychiatric disorder (schizophrenia) was 
related to the head injury sustained in service.  In so 
determining, the examiner found that given that the veteran 
had clear documentation of a head injury in service, and a 
lengthy history of psychiatric trouble following the injury, 
it was at least as likely as not that his psychiatric 
problems were related to the head injury sustained in 
service.

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the October 2006 neurology opinion 
finding a causal relationship between the veteran's 
schizophrenia and his in-service head injury to be more 
probative than the October 2006 psychology opinion finding no 
relationship.  While a psychologist is certainly qualified to 
comment as to the etiology of a psychological disorder, the 
Board finds that because a neurologist is specifically 
qualified to diagnose residuals of head trauma, the opinion 
finding that the veteran's psychological disorder is the 
residual of head trauma is more probative than a 
psychological opinion finding that it is not.  The Board 
additionally finds this opinion to be probative, as it was 
rendered following a thorough review of the veteran's records 
and an examination of the veteran, and was supported by 
adequate rationale.  

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current psychiatric 
disorder with the head injury sustained in service.  38 
C.F.R. § 3.303(d) (2006).  At the very least, the evidence is 
in equipoise.  See 38 U.S.C.A. § 5107(b).  Giving the veteran 
the benefit of the doubt, the Board finds that his current 
psychiatric disorder began with head trauma in service.  The 
Board finds that a psychiatric disorder was incurred in 
service and service connection for a psychiatric disorder is 
therefore warranted.

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Service connection for a psychiatric disorder, secondary to a 
head injury sustained in service, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


